Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication from Jihwang Yeo on 16 March 2022.

The application has been amended as follows: 

1. (Currently Amended) A wireless communication device comprising: 
a receiver configured to receive a first frame addressed to a first wireless communication device other than the wireless communication device; 
controlling circuitry configured to set a first transmission prohibition period for a first network in response to determining that a sender of the first frame belongs to the first network to which the wireless communication device belongs based on a header of the first frame, 
set a second transmission prohibition period for a second network in response to determining that the sender belongs to the second network, the second network being a network overlapping with the first network, 
determine, when the receiver receives a second frame addressed to a second wireless communication device other than the wireless communication device during a carrier-sensing  in a 
determine that a state of a wireless medium is 
compare, in response to determining that the sender network is the second network, the reception level of the second frame with a second threshold greater than the first threshold to determine whether a state of a wireless medium is an idle state or a busy state.  

4. (Currently Amended) A wireless communication method performed in a wireless communication device comprising: 
receiving a first frame addressed to a first wireless communication device other than the wireless communication device; 
setting a first transmission prohibition period for a first network in response to determining that a sender of the first frame belongs to the first network to which the wireless communication device belongs based on a header of the first frame; 
setting a second transmission prohibition period for a second network in response to determining that the sender of the first frame belongs to the second network; 
determining, when the receiver receives a second frame addressed to a second wireless communication device other than the wireless communication during a carrier-sensing in  a period during which the first transmission prohibition period is not set and the second transmission prohibition period is set, and when a reception level of the second frame is a first threshold or more, whether a 
determining that a state of a wireless medium is 
comparing, in response to determining that the sender network is the second network, the reception level of the second frame with a second threshold greater than the first threshold to determine whether a state of a wireless medium is an idle state or a busy state.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon (US 2016/0150534) teaches a clear channel assessment mechanism using two threshold comparisons prior to determining the source network of the evaluated signal. Barriac et al. (US 2017/0078887) teaches a clear channel assessment mechanism in which the threshold is selected based on the source network of the signal to be evaluated.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466